I cannot see where or how the issue of causation was put beyond sheer conjecture. The supposition for plaintiff is that the fall was caused by the water pipe. It seems equally probable that if there was such a cause, it was the step. Where there are two equally possible causes of injury, for only one of which defendant can be liable, the plaintiff has not sustained the burden of proof, and there can be no recovery. Alling v. N.W. Bell Tel. Co. 156 Minn. 60, 194 N.W. 313; 4 Dunnell, Minn. Dig. (2 ed.  Supp.) § 7047. *Page 446